 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID FERRIS,                                      No. 2:19-CV-0626-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    T. FOSS,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254.

19                  In response to the court’s April 26, 2019, order regarding the fee status for this

20   case, petitioner filed a certified copy of his prison trust account statement (ECF No. 5). Petitioner

21   has not, however, filed an application for leave to proceed in forma pauperis containing the

22   required declaration. See 28 U.S.C. §§ 1914(a), 1915(a). Petitioner will be provided the

23   opportunity to submit either a completed application to proceed in forma pauperis, or pay the

24   $5.00 filing fee. Petitioner is warned that failure to comply with this order may result in the

25   dismissal of this action for lack of prosecution and failure to comply with court rules and orders.

26   See Local Rule 110.

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Petitioner shall submit on the form provided by the Clerk of the Court,

 3   within 30 days from the date of this order, a complete application for leave to proceed in forma

 4   pauperis, or pay the appropriate filing fee; and

 5                  2.      The Clerk of the Court is directed to send petitioner a new form

 6   Application to Proceed In Forma Pauperis By a Prisoner.

 7

 8   Dated: June 17, 2019
                                                            ____________________________________
 9                                                          DENNIS M. COTA
10                                                          UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
